Citation Nr: 0428139	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  02-06 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The appellant had active service from August 1967 to June 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 1996, the RO 
denied a claim of entitlement to service connection for PTSD.

2.  The evidence received since the RO's June 1996 decision 
which denied service connection for PTSD, which was not 
previously of record, and which is not cumulative of other 
evidence of record, bears directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
June 1996 decision which denied a claim of entitlement to 
service connection for PTSD; the claim for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A review of the claims files shows that the RO initially 
denied the veteran's claim of entitlement to service 
connection for PTSD in June 1996.  There was no appeal, and 
the RO's decision became final.   See 38 U.S.C.A. § 7105(c).  


Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In May 1999, the veteran filed to reopen his claim.  In May 
2000 the RO denied the claim.  The veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  For the purpose of this claim, new and 
material evidence is defined as follows: [E]vidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date, the new definition does not apply in this 
case.

The most recent and final denial of this claim was the RO's 
decision dated in June 1996.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's June 1996 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is  new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by  service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  


Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2003).  

At the time of the RO's June 1996 decision, no specific 
stressors were claimed.  

The evidence of record at the time of the RO's June 1996 
decision included the veteran's service medical records, 
which did not show treatment for, or a diagnosis of, a 
psychiatric disorder.  The veteran's separation examination 
report, dated in April 1970, showed that his psychiatric 
condition was clinically evaluated as normal.  In an 
accompanying report of medical history, the veteran denied 
having had any relevant symptoms.  

As for the post-service evidence, it included VA outpatient 
treatment and examination reports, dated between 1970 and 
1996, and private treatment reports, dated in 1995.  These 
reports showed that the veteran had been diagnosed with a 
number of acquired psychiatric disorders other than PTSD, to 
include chronic schizophrenia, "schizotypal personality 
disorder, rule out schizophrenia," organic amnestic 
syndrome, depression (by history), and alcoholism (by 
history).

At the time of the RO's June 1996 denial of the claim, there 
was no competent evidence showing that the veteran had PTSD, 
or that PTSD was related to his service.  

Evidence received since the RO's June 1996 decision includes 
VA and private medical treatment reports.  This evidence 
shows that the veteran has received diagnoses that include 
PTSD.  VA outpatient treatment reports show treatment for 
psychiatric symptoms since 1999.  A report from a VA 
psychiatrist, dated in January 2004, shows that the 
psychiatrist diagnosed the veteran with PTSD and stated that 
the veteran's PTSD was the result of sexual trauma during 
service in Vietnam.  

This medical evidence that was not of record at the time of 
the RO's June 1996 decision is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board further 
finds that this evidence is material.  In particular, the new 
medical evidence includes competent evidence of a diagnosis 
of PTSD, and a nexus to service.  The Board therefore finds 
that the submitted evidence bears directly and substantially 
upon the issue at hand, that this evidence is probative of 
the issue at hand, and is material.  See e.g., Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  

As a final matter, there has been a significant change in the 
law during the pendency of this appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  However, in light of the 
result here, (the Board has reopened the veteran's claim, and 
directed that additional development be undertaken), the 
Board finds that a detailed discussion of the VCAA is 
unnecessary.  Any potential failure of VA in fulfilling its 
duties to notify and assist the veteran in the reopening of 
this claim is essentially harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, any 
further discussion of whether VA has complied with the VCAA 
at this time would be premature.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for PTSD is reopened; the 
appeal is granted to this extent only and is subject to the 
following development.  


REMAND

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The veteran asserts that he has PTSD as the result of various 
stressors during his service in Vietnam, to include a sexual 
assault.  

The veteran's service personnel records include his discharge 
which indicates that his military occupation specialty was 
"unit org sup sp."  The veteran's personnel file (DA Form 
20) indicates that he served in Vietnam from September 22, 
1969 to April 4, 1970.  His unit during this time is listed 
as the "39th BPO USARPAC."  The duty titles during this 
period are listed as supply sergeant, "unit & org sup sp," 
postal clerk and clerk typist.  The veteran was promoted at 
least three times during his service, with no reductions in 
grade.

The Court has held that adjudication of a claim for PTSD 
which is based on the allegation of participation in combat 
requires that VA make a formal determination as to whether 
the appellant participated in combat.  See Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  Where VA determines that the 
veteran did not engage in combat with the enemy, and was not 
a POW, or the claimed stressor is not related to combat or 
POW experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio 
v. Brown, 9 Vet. App. 163, 166  (1996); M21-1, Part IV, 
paragraph 11.38(b)(3) (Change 65, October 28, 1998).

In a stressor statement, received in July 1999, the veteran 
reported that while he was in Vietnam, he served at a post 
office in Cam Ranh Bay ("CRB").  See also personal hearing 
transcript, hearing held in April 2003.  In the July 1999 
letter, the veteran claimed the following stressors: 1) upon 
arrival at Tan Son Nhut Air Base ("TSN"), he was shelled 
during his first night (during his hearing, the veteran 
identified the base as "Tam Ky Air Force Base"); 2) he was 
then sent to Bien Hoa, where he was shelled on his first 
night; 3) a few days later, he was sent back to TSN (during 
his hearing, the veteran identified the base to which he 
returned as "Tam Ky Air Force Base"), and he witnessed 
sniper fire while on his way; 4) on his first flight to CRB, 
his plane crashed; 5) he was shelled at CRB three or four 
times per month; 6) he was fired on two occasions while 
transporting mail to Nha Trang; 7) he witnessed a sapper 
attack on a hospital at Cam Ranh Bay Air Force Base in August 
or September of 1969 (this was at a separate facility from 
his base, and was about five miles away); 8) there was a fire 
in his barracks; 9) he found a maid dead in the barracks; and 
10) he found a soldier who had committed suicide.  All 
stressors occurred at CRB unless otherwise specified.  

Although the RO contacted the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly ESG) in July 
2000, the USASCRUR responded in August 2001 that the evidence 
provided was an insufficient basis upon which to conduct a 
search.  The veteran was so informed in October 2001, and 
replied in January 2002 that he could not provide more 
specific information.  In this regard, the U.S. Court of 
Appeals for Veterans Claims has held that it is not an 
impossible or onerous task for appellants who claim 
entitlement to service connection for PTSD to supply the 
names, dates and places of events claimed to support a PTSD 
stressor.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran further asserts that service connection for PTSD 
is warranted because he was sexually assaulted on two 
occasions at CRB by the same soldier.  The dates provided are 
July [redacted] 1969 and July [redacted], 1969.  He states that he never 
reported the incident because his life was threatened.  
However, in its May 2000 decision, the RO determined that 
there was insufficient evidence of the sexual assault to 
warrant its acceptance as a stressor.  Under the 
circumstances, the Board will simply note at this time that 
under M21-1, evidence of changes of behavior that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor, and that such evidence may need 
interpretation by a clinician.  See M21-1, Part VI, 11.37b(2) 
(emphasis added).  In addition, the Board notes that it 
appears that at some point prior to May 1999, the appellant 
was advised of the general evidentiary requirements for 
personal assault cases and as to the types of evidence which 
may be probative of his claim.  See veteran's stressor 
statement, received in May 1999 (with accompanying "personal 
assault attachment" form).  

Finally, the claims file includes records from the Social 
Security Administration (SSA) which indicate that the veteran 
was awarded Social Security Insurance (SSI) benefits on or 
before March 1995.  However, during the veteran's April 2003 
hearing, the veteran testified that both SSA and "Civil 
Service" had declared him totally disabled.  On at least 
three occasions, the Hearing Officer stated that VA would 
attempt to obtain the veteran's SSA records.  However, it 
does not appear that these records have been requested since 
that hearing.  On remand, the RO should determine whether the 
veteran is receiving SSA disability (as opposed to SSI) 
benefits, and, if so, the RO should request the SSA's 
decision and the underlying medical evidence.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  The RO should also 
request the veteran's civil service disability determination.  

The appellant is hereby notified that, if an examination is 
scheduled, it is the appellant's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO should obtain the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim, from the Social 
Security Administration.  

2.  The RO should obtain the records 
pertinent to the appellant's civil 
service disability claim.

3.  The RO should make additional 
appropriate attempts to obtain 
corroborating evidence or verification of 
the reported stressors (e.g., additional 
service personnel records showing 
veteran's evaluations before and after 
the claimed incident; documentation of 
whether the affiant (Escobar) was at CRB 
at the time of the claimed incident; 
documentation of when the veteran's 
reported 30-day leave occurred and 
whether someone named "[redacted]" 
transferred out of his unit during that 
period, etc).  If there is sufficient 
evidence, the RO should again ask the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information which might 
corroborate the veteran's alleged 
stressors, or show participation in 
combat.  If the RO does not contact 
USASCRUR, the reason should be documented 
(e.g., insufficient evidence).  

4.  If, and only if, it is determined 
that the veteran did not participate in 
combat, but that one or more verified 
stressors exist, the RO should make 
arrangements for the veteran to be 
afforded an examination to ascertain the 
nature of all psychiatric disability 
present and the proper diagnoses thereof, 
specifically to include whether post-
traumatic stress disorder is present.  
Appropriate psychological testing should 
be accomplished.  If PTSD is diagnosed, 
the examiner should indicate whether the 
veteran's PTSD was caused or aggravated 
by his service, and he or she must 
specify for the record the stressor(s) 
relied upon to support the diagnosis and 
conclusion.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims file 
must be made available to the examiner 
for review.

5.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2





